DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In regards to claim 3, the claim reads “the outflow flow channel” [line 2] where it is clear this was instead intended to read “the outflow channel”. 
In regards to claim 7, the claim reads “the outflow channel in a distal region of the rotatable shaft” [lines 1-2] where it is clear this was instead intended to read “the outflow channel is in a distal region of the rotatable shaft”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1-5, 7-8 and 10-11, the claims each recite “the rotatable shaft” or “the handle and rotatable shaft”. There is insufficient antecedent basis for “rotatable shaft” in the claims. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that this is the same as the elongated shaft recited on line 3 of claim 1.
In regards to claim 2, the claim reads “inflow channel that rotates” [line 2]. This could be interpreted to be a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of the inflow channel. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 3, the claim reads “the handle component” [line 3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that it is the same as the handle of claim 1.
In regards to claim 4, the claim reads “outflow channel in the rotatable shaft that rotates” [line 2]. This could be interpreted to be a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of the inflow channel. For the purposes of prosecution, it will be assumed that the latter is the case. 
Claim Interpretation
In regards to claim 1, the claim reads “an elongated shaft… adapted to rotate at least 180° about the axis” [lines 3-4]. The applicant has not set forth what the elongated shaft rotates relative to. Therefore, it could be rotating relative to anything, including unclaimed items. 
In regards to claim 2, the claim reads “an at least partially annular inflow channel” [lines 1-2]. Whereas it is clear that this is disclosed as a channel which is annular over some distance of its length, as recited in the claim it is clear it could apply to any channel which has some annular characteristics, for example a channel which is a tube or has a lumen. 
In regards to claim 2, the claim reads “inflow channel that rotates in said housing” [line 2]. The applicant has not set forth what the inflow channel rotates relative to. Therefore, it could be rotating relative to anything, including unclaimed items, and does not necessarily rotate relative to the housing. 
In regards to claim 4, the claim reads “an at least partially annular outflow channel” [lines 1-2]. Whereas it is clear that this is disclosed as a channel which is annular over some distance of its length, as recited in the claim it is clear it could apply to any channel which has some annular characteristics, for example a channel which is a tube, or a channel that has a lumen.
In regards to claim 4, the claim reads “outflow channel in the rotatable shaft that rotates in said housing” [line 2]. The applicant has not set forth what the outflow channel rotates relative to. Therefore, it could be rotating relative to anything, including unclaimed items, and does not necessarily rotate relative to the housing. 
In regards to claim 7, the claim reads “wherein said distal region is re-configurable between a constricted shape and a non-constricted shape” [lines 2-3]. While this is clearly disclosed as a distal region that changes between larger and smaller volume shapes, as claimed, it could cover items capable of being rebuilt in different shapes, which is everything whatsoever. Hence, this limitation is considered to have minimal impact on the scope of the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Onoda et al. (US PGPUB 2006/0287575). 
In regards to Claim 1, Onoda discloses an endoscope comprising: 
a handle [22, Figs.1, 7; note this includes the protrusion leading to 51]; 
an elongated shaft [21, Figs.1, 7, para.85] coupled to the handle along an axis and adapted to rotate at least 180° about the axis [See the claim interpretation section hereinabove; this could be rotated relative to an unclaimed object]; 
an image sensor [25, Fig.7, para.86] carried in a distal portion of the shaft; 
an inflow channel [60a, Fig.7, para.114] extending through the handle and shaft to a port [opening of 60a, Fig.7] in a distal end of the shaft; 
wherein the inflow channel has a proximal channel portion within the handle and a distal channel portion in the shaft [Fig.7]; and 
a fluid-tight housing intermediate the proximal and distal channel portions configured to provide a fluid-tight path through said channel portions within said range of motion of the rotatable shaft [fluid delivery channels being fluid-tight is fundamental to the art].
In regards to Claim 2, Onoda discloses the endoscope of claim 1 wherein the rotatable shaft includes an at least partially annular inflow channel [60a, Fig.7; See the claim interpretation section hereinabove] that rotates in said housing [See the claim interpretation section hereinabove; this could be rotated relative to an unknown object].
In regards to Claim 3, Onoda discloses the endoscope of claim 2 further comprising an outflow channel [61a, Fig.7, para.114] extending through the handle and rotatable shaft, wherein the outflow flow channel has a proximal channel portion within the handle component and a distal channel portion in the rotatable shaft [Fig.7].
In regards to Claim 4, Onoda discloses the endoscope of claim 3 wherein the outflow channel comprises an at least partially annular outflow channel [61a, Fig.7, See the claim interpretation section hereinabove] in the rotatable shaft that rotates in said housing [See the claim interpretation section hereinabove; this could be rotated relative to an unknown object].
In regards to Claim 5, Onoda discloses the endoscope of claim 4 wherein the inflow channel has an open termination in a distalmost surface of the rotatable shaft [distal opening of 60a, Fig.7].
In regards to Claim 6, Onoda discloses the endoscope of claim 5 wherein the inflow channel is adapted to be coupled to a remote fluid source [para.115-116].
In regards to Claim 7, Onoda discloses the endoscope of claim 4 wherein the outflow channel in a distal region of the rotatable shaft [Fig.7], wherein said distal region is re-configurable between a constricted shape and a non- constricted shape [See the claim interpretation section hereinabove; anything may be rebuilt as desired. This claim limitation should be completely rewritten].
In regards to Claim 8, Onoda discloses the endoscope of claim 7 wherein the outflow channel has an open termination in a distalmost surface of the rotatable shaft [distal opening of 61a, Fig.7].
In regards to Claim 9, Onoda discloses the endoscope of claim 8 wherein the outflow channel is configured to be coupled to a negative pressure source [para.115-117].
In regards to Claim 10, Onoda discloses the endoscope of claim 1 further comprising an LED [56, Fig.7, para.107] carried in a distal portion of the rotatable shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda et al. (US PGPUB 2006/0287575) in view of Banik et al. (US PGPUB 2005/0154262).
In regards to Claim 12, Onoda discloses the endoscope of claim 10, however does not positively disclose the endoscope comprises two LEDs, instead only disclosing one LED adjacent to the image sensor in a distal surface of the elongated shaft [56, Fig.7, para.107]
Banik teaches that the number of LEDs [484, 486] at the distal end of an endoscope adjacent to an image sensor [470, 490, Fig.6c] may be changed as appropriate [para.151], and that this number may be two [Fig.6c]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the distal end disclosed by Onoda to have two LEDs in accordance with the teachings of Banik. This would be done for the predictable results of appropriate illumination levels and redundancy of critical functions.
In regards to Claim 13, Onoda in view of Banik teaches the endoscope of claim 12 wherein the two LEDs are disposed adjacent to the image sensor in a distal surface of the elongated shaft [Banik; Fig.7; the two LEDs would be so disposed].
Allowable Subject Matter
	Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising:
a handle, 
an elongated shaft coupled to the handle, 
a fluid channel extending through the handle and shaft, terminating at a port at a distal end of the shaft, 
	an image sensor and an LED at a distal portion of the shaft, where the image sensor and LED are mounted on a flex circuit, the flex circuit extending within both the handle and the shaft. 
Onoda et al. (US PGPUB 2006/0287575) teaches the above except for the flex circuit. 
	Boulais et al. (US PGPUB 2007/0249907) teaches an endoscope where an image sensor and an LED are at a distal portion of the shaft, where the image sensor and LED are mounted on a flex circuit in the distal portion of the shaft. 
	Kim (US PGPUB 2010/0041946) teaches an endoscope where a flex circuit passing through a shaft of the endoscope attaches to a distal end bracket where an LED and image sensor are mounted. 
Kucklick (US PGPUB 2012/0029279) teaches an endoscope having a handle and an elongated shaft, where a flex circuit within both the handle and the shaft mounts an image sensor at a distal portion of the shaft, and an LED at the proximal end of the shaft.
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Boulais et al. (US PGPUB 2007/0249907)
	Kim (US PGPUB 2010/0041946) 
Kucklick (US PGPUB 2012/0029279)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795